Citation Nr: 1026238	
Decision Date: 07/14/10    Archive Date: 07/28/10

DOCKET NO.  06-28 057A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


WITNESSES AT HEARING ON APPEAL

The Veteran and his daughter


ATTORNEY FOR THE BOARD

Shamil Patel, Associate Counsel




INTRODUCTION

The Veteran served on active duty from June 1943 to December 
1945.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an April 2005 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois, 
which, in part, denied service connection for bilateral hearing 
loss.

The Veteran and his daughter testified before the undersigned 
Veterans Law Judge at a Travel Board hearing in August 2008.  A 
copy of the hearing transcript has been associated with the 
claims file.  The matter was subsequently remanded by the Board 
in November 2008 for additional development.

A Veterans Health Administration (VHA) opinion was requested by 
the Board in February 2010.  That opinion was provided in March 
2010 and has been associated with the claims file.  The case now 
returns to the Board for appellate review.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDING OF FACT

The evidence is in equipoise as to whether the Veteran's current 
bilateral hearing loss is related to service.


CONCLUSION OF LAW

Resolving any reasonable doubt in the Veteran's favor, bilateral 
hearing loss was incurred in active service.  38 U.S.C.A. §§ 
1101, 1110, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309, 3.385 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

A.  Veterans Claims Assistance Act of 2000 (VCAA)

Under the Veterans Claims Assistance Act (VCAA), when VA receives 
a complete or substantially complete application for benefits, it 
must notify the claimant of the information and evidence not of 
record that is necessary to substantiate a claim, which 
information and evidence VA will obtain, and which information 
and evidence the claimant is expected to provide.  38 C.F.R. 
§ 3.159 (2009).  Such notice must include notice that a 
disability rating and an effective date for the award of benefits 
will be assigned if there is a favorable disposition of the 
claim.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107; 38 C.F.R. 
§§ 3.159, 3.326; see also Pelegrini v. Principi, 18 Vet. App. 
112, 120-21 (2004) (Pelegrini II).  The Board notes that 
effective May 30, 2008, VA amended its regulations governing VA's 
duty to provide notice to a claimant regarding the information 
necessary to substantiate a claim.  The new version of 38 C.F.R. 
§ 3.159(b)(1), removes the portion of the regulation which states 
that VA will request that the claimant provide any evidence in 
his possession that pertains to the claim.  See 73 Fed. Reg. 
23353-54 (April 30, 2008).

In this case, the Board is granting in full the benefit sought on 
appeal.  Accordingly, assuming, without deciding, that any error 
was committed with respect to either the duty to notify or the 
duty to assist, such error was harmless and will not be further 
discussed.

B.  Law and Analysis

In order to establish service connection for a claimed 
disability, the facts must demonstrate that a disease or injury 
resulting in current disability was incurred in active military 
service or, if pre-existing active service, was aggravated 
therein.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2009).  Service connection may be granted for any disease 
diagnosed after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was incurred 
in service.  38 C.F.R. § 3.303(d) (2009).  In addition, certain 
chronic diseases, including sensorineural hearing loss, may be 
presumed to have been incurred or aggravated during service if 
they become disabling to a compensable degree within one year of 
separation from active duty.  38 U.S.C.A. §§ 1101, 1112 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.307, 3.309 (2009).

Service connection requires competent evidence showing: (1) the 
existence of a present disability; (2) in-service incurrence or 
aggravation of a disease or injury; and (3) a causal relationship 
between the present disability and the disease or injury incurred 
or aggravated during service.  Shedden v. Principi, 381 F.3d 
1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. 
App. 110, 111 (2002); see also Caluza v. Brown, 7 Vet. App. 498 
(1995).

Impaired hearing will be considered a disability for VA purposes 
when the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000 and 4000 Hertz is 40 decibels or greater; or the 
auditory thresholds for at least three of these frequencies are 
26 decibels or greater; or when speech recognition scores using 
the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 
3.385 (2009).

Section 3.385 of Title 38, Code of Federal Regulations does not 
preclude service connection for a current hearing disability 
where hearing was within normal limits on audiometric testing at 
separation from service.  Hensley v. Brown, 5 Vet. App. 155, 159 
(1993).  When audiometric test results at the veteran's 
separation from service do not meet the regulatory requirements 
for establishing a "disability" at that time, the veteran may 
nevertheless establish service connection for a current hearing 
disability by submitting competent evidence that the current 
disability is causally related to service.  Id. at 160.  The 
threshold for normal hearing is zero decibels to 20 decibels and 
higher threshold levels indicate some degree of hearing loss.  
Id. at 157.

The Veteran contends that he was exposed to acoustic trauma 
during service in the form of constant hydrophone noise and 
Doppler pinging while working as a sonar specialist.  He first 
noticed difficulties with hearing loss shortly after his 
separation from service, but hid his problems for many years.  
See August 2006 Statement in Support of Claim.

The Veteran's hearing measured 15/15 on whispered voice testing 
during his May 1943 induction examination, June 1943 examination, 
and December 1945 discharge examination.  No diseases or defects 
of the ear were noted.  Puretone thresholds were not recorded 
during service.

The Veteran established care at a VA medical center in October 
2004.  He reported being hard of hearing, as well as having a 
history of noise exposure during military service.  In November 
2004, he was diagnosed with mild to moderately-severe 
sensorineural hearing loss with good speech recognition.  He 
received hearing aids.

The Veteran testified at a Travel Board hearing in August 2008.  
He described his duties as a sonarman, which included constant 
exposure to noise when he used his equipment.  He worked up to 14 
hours a day for several days in a row before being given a day 
off.  He first noticed hearing difficulties when he attended 
college.  He found he had to sit closer to the instructor in 
order to hear what was going on.  He also testified that he 
worked in a torpedo plant for 20 years.  During this time, he was 
occasionally but not constantly exposed to factory noise.  His 
daughter testified that she remembered the Veteran having hearing 
difficulties since she was a child.

The Veteran was afforded a VA audiological examination in October 
2009.  The claims file was reviewed by the examiner, who noted 
the circumstances of the Veteran's service.  Specifically, she 
noted that the Veteran passed a whisper voice test at induction 
and separation, and that whisper voice tests do not rule out mild 
or high frequency hearing loss.  The Veteran also reported 
serving 12 hour shifts in his capacity as a sonarman.  After 
service, he worked as a project engineer and program manager for 
a manufacturing firm.  He denied any recreational noise exposure, 
family history of hearing loss, history of ear disease, or head 
or ear trauma.  He did report being hospitalized for vertigo in 
the last several years.  The Veteran also reported bilateral 
tinnitus.  


Puretone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
45
50
55
60
65
LEFT
35
45
55
80
85

Speech audiometry revealed speech recognition ability of 60 
percent in the right ear.  No score was reported for the left 
ear.  The examiner diagnosed sloping moderate to severe 
sensorineural hearing loss, with fair word recognition ability in 
the right ear, and poor word recognition ability in the left ear.  

The examiner further opined that the Veteran's hearing loss was 
less likely than not related to service.  Although she recognized 
that whisper voice testing may not reflect mild or high frequency 
hearing loss, she stated that noise exposure alone does not 
produce a loss greater than 75 decibels in high frequencies and 
40 decibels in lower frequencies.  Individuals with superimposed 
age-related hearing loss may have thresholds which exceed these 
values.  Most scientific evidence indicates that previously 
noise-exposed ears are not more sensitive to future noise 
exposure, and that hearing loss due to noise does not progress 
once the exposure to noise is discontinued.  The rate of hearing 
loss due to chronic noise exposure is greatest during the first 
10 to 15 years of exposure, and decreases as the hearing 
threshold increases.  This is in contrast to age-related hearing 
loss, which typically accelerates over time.  Based on the 
Institute of Medicine report on noise exposure in the military, 
which concluded that noise-induced hearing loss occurs 
immediately, it is less likely than not that the Veteran's 
hearing loss is related to service.

A VHA opinion was also obtained in March 2010.  The opinion was 
written by the chief of otolaryngology at a VA Medical Center.  
He opined that it was more likely than not that some part of the 
Veteran's bilateral sensorineural hearing loss was related to his 
acoustic trauma in service.  He noted that the whisper voice 
testing performed at discharge is not adequate documentation that 
the Veteran had normal hearing.  He noted that the Institute of 
Medicine report cited by the October 2009 VA examiner stated that 
"it was critical to obtain an audiogram at entry into and exit 
from military service to clearly establish whether noise-induced 
hearing loss developed during military service."  The report 
concluded, "There is not sufficient evidence from longitudinal 
studies in laboratory animals or humans to determine whether 
permanent noise-induced hearing loss can develop much later in 
one's lifetime, long after the cessation of that noise 
exposure."  The examiner further commented that, given the 
Veteran's young age when acoustic trauma was sustained, it is not 
surprising that he did not seek out medical attention until later 
in life when superimposed age-related and other types of hearing 
loss would cause coping strategies to fail.  Moreover, further 
evidence that acoustic trauma was sustained during service was 
provided through testimony of post-discharge behavior, including 
coping strategies employed to deal with mild hearing loss - i.e., 
turning up the volume on the television, preferential seating at 
the front of the room to hear better, etc.  He concluded by 
noting that patients would deny a history of ear trauma, as they 
associate this with actual physical damage caused to the external 
ear.  They do not associate it with acoustic trauma.

The VHA examiner was also asked to comment on whether the 
Veteran's hearing loss was related to an ear infection referenced 
by the Veteran in his January 1946 application for compensation.  
The examiner stated that this was less likely than not to be the 
case.  Review of the record indicated that the Veteran had an 
ongoing fungal infection of the feet, and that the ear 
"infection" was more likely a reaction to the ongoing foot 
infection.  It was also possible that the Veteran had an external 
otitis or otitis media infection.  However, neither an otitis 
infection nor an allergic reaction to a foot infection would 
result in sensorineural hearing loss.

The Board finds that the Veteran has a current hearing loss 
disability as contemplated in 38 C.F.R. § 3.385, based on the 
findings of his October 2009 VA examination.  Moreover, based on 
a review of the record, the Board finds that the evidence is in 
equipoise as to whether the Veteran's current hearing loss is 
related to his military service.  

According to the Court, "the probative value of medical opinion 
evidence is based on the medical expert's personal examination of 
the patient, the physician's knowledge and skill in analyzing the 
data, and the medical conclusion the physician reaches."  
Guerrieri v. Brown, 4 Vet. App. 467, 470 (1993).  The credibility 
and weight to be attached to these opinions is within the 
province of the Board.  Id.  The VA examiner determined that 
hearing loss was less likely than not related to service, whereas 
the VHA opinion stated that it was more likely than not related 
to service.  Both the VA examiner and the VHA examiner provided 
thorough explanations to support their conclusions, and there is 
no significant factor which renders the probative value of one 
opinion greater than that of the other.

After careful consideration of all procurable and assembled data, 
if a reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be resolved in 
favor of the claimant.  In light of the conflicting medical 
opinions in this case, the Board concludes that the evidence is 
at least in equipoise as to whether the Veteran's bilateral 
hearing loss is related to his service, and therefore, service 
connection is warranted.  The benefit-of-the-doubt rule has been 
applied in reaching this decision.  See 38 U.S.C. § 5107(b) (West 
2002); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).


ORDER

Service connection for bilateral hearing loss is granted.



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


